appeals_office market street suite philadelphia pa release number release date date date uil -0501 certified mail dear person to contact employee id number tel fax refer reply to ap fe sac dff in re form required to be filed tax period s ended form number employer_identification_number last day to file a petition with the united_states tax_court united_states claims_court or the district_court of the united_states for the district of columbia aug this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the internal_revenue_code effective date our adverse determination was made for the following reason s you are not operated exclusively for charitable educational or other exempt purposes as required in sec_501 c you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 c sec_1_501_c_3_-1 c more than an insubstantial part of your activities were in furtherance of a non-exempt purpose you also operated for the benefit of private interests sec_1_501_c_3_-1 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form for the united_states tax_court write to the united_states tax_court second street 'n w washington d c you also have the right to contact tne office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely ahat fr _- charles fisher team manager enclosures notice helpful contacts for your 'deficiency notice’ internal_revenue_service department of the treasury at’ date date a b certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended parson tn contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the‘enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how tc appeal an interna revenue service irs decision publication also includes information on your nights as a taxpayer and the irs collection process ‘you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catiainn pabiewhkae aan aane if we do not hear from vou within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter ‘we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the nght to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate ms e earl dr phoenix az if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely latte o marsha a ramirez director eo examinations lon enclosures publication publication report of examination by mba bos letter rev catalan hluirshar 2aanar explanation of items form 886-a name of taxpayer org org sone ne year ended dec x 200x dec x 200x legend org name of organization loc location nn name of individual st state pos position tit title cy city ind index facts x amount x year rr related_organization ur unrelated organization date day date pro systems to training organization a background - exempt status org org was incorporated on july x 200x as an st non-profit corporation org received their advanced ruling letter on january x 200x and their final_determination letter on april x 200x the final_determination letter classified org as not being a private_foundation by reason of sec_509 and sec_170 org articles of incorporation contain general sec_501 language providing no insight about their exempt purposes however the articles describe its character of affairs as assisting needy debtors to improve their finances through educating them as to better means of managing their money and through seeking for them if appropriate an extension or other reorganization of their debts’ as addressed in its application_for exemption org states its intended purpose as follows org was formed to help reduce the incidence of personal bankruptcy by i educating the public about personal money management skills and ii assisting needy individuals and families with their financial problems org x ways providing information to the will initially address these problems in general_public on sound money management counseling individuals and families who have financial problems and preparing budget plans for those individuals and families who can benefit from them department of the treasury - internal_revenue_service page of form 886-a schedule or form 886-a name of taxpayer org org explanation of items exhibit no year ended dec x 200x dec x 200x b board_of directors officers and key employees - management structure org is operated and controlled by a small number of individuals the president is nn nn ' while the treasurer is nn both were elected on the date of incorporation the board_of directors included attorney nn and nn both elected in january of 200x nn a retired tit is nn’s brother-in-law nn and nn both worked at ur nn for x years and nn for x years c overview of operations in providing an overview of the operations we will start by describing how org obtains clients the counseling process and correspondence sent to the clients as part of the process this section will describe essentially how they get clients and what happens from the first to last contact by org obtaining clients while org did have some yellow pages advertising and received some clients from the internet they found this was not a very cost effective way to obtain clients org main source of clients was through the purchase of leads their main supplier of leads was ur nn provided oral testimony that org employees would attempt to contact leads x times if they were unable to reach a lead it was dropped as an active lead he also stated that out of x leads approximately x-x were successfully converted to debt management plans dmp processing leads the leads provided to org consisted of very basic information including some or all of the following information names address phone numbers debt amounts source of the information whether or not the lead was spanish speaking and some contained additional comments provided by the lead ' nin’s wife nn was elected as the vice-president when the entity was created as shown in the annual report filed with the state of st as of 200x she was no longer listed as an officer nn was elected to the board in october of 200x as shown in the annual report filed with the state of st he was not listed as a director on any form_990 and was not listed on the next annual report filed with the state department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x while the pro is set up so that the lead information could be imported into the system nn indicated that generally the leads purchased could not be imported because of how they purchased leads instead they would need to be added to the system as the employee contacted the lead usually the employee would receive some printout with the lead information from their manager and they would use the add edit lead function to add them into the pro while org did have some scripts available these were primarily for training purposes generally the org employees used the pros to direct the call flow pro it should be noted that pro is a rr product that org was required to use per its fulfillment agreement with rr the fulfillment agreement indicates that the debtor file that org gives to rr must contain the dmp and any documentation necessary for rr to deliver the services rr provided pro to org for those purposes since the pro was used to guide the call flow between the org employee and the leads understanding this system and its use is critical to understanding org counseling activities the pro screens provided by org are included as attachment a key feature of pro and key to understanding its use is the org employee is not able to go to the next screen until they have finished the information on the current screen therefore it is important to note the order in which the screens appear in the system as follows personal info page prequalifier debt options budget counseling and education page opening presentation amortization screen closing presentation therefore in processing leads the org employee would fill in any required entries into the pro using responses obtained by the leads additionally in using this instead of a script the org employee was then supposed to cover any items that the system brought up as a result of information input to fully understand this system we must look at how the org employee used each of the individual screens as part of this process screen the first screen is the personal info page this is simply contact information requiring very little explanation ‘ screen this was verbally confirmed by both nn and one of the remaining two org employees working as counselors near the bottom of page are fields labeled source vendor status preferred phone number and referred client id when a counselor was specifically asked about these she stated they never used those fields department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x the next screen is the prequalifier screen as stated in the training manual this screen is used to determine if the person may qualify for a dmp the information gathered on this page includes renting vs owning a home and if those payments are current of people in the household of sources of income possession of checking savings account types of bills debt owed and total debt owed debt service payments amount the lead believes they can spend to service the debt and whether they are current or behind on payments about down the page on the right hand side is an area that indicates click here to counsel on the org employee who had been working as a counselor at org the longest did not use this and had no idea what happened if this link was clicked as the screen title implies the information collected here is very basic information and it helps the org employee determine if the lead qualifies fora dmp the last item is a check box only asking the caller why they want to join the dmp neither the training material nor the org employee interviewed indicated that org uses the response from the last question to provide counseling instead this question is asked as part of a sales technique to get the lead to start to think not whether they should get on a dmp but to accept that as a fact and get them to state why they want to get on a dmp screen after obtaining the limited information from the prequalifier screen the next screen is the debt options screen this screen requires the org employee to ask a series of questions some of the questions after being filled out by the org employee trigger the program to populate the program with additional text the only example of additional text that was documented by org was on the question have you tried to obtain a loan the additional text if the answer is ‘no’ covers the following e e e e loans do not eliminate debt it only transfers the debt owed and therefore an important aspect of taking a loan is the payment amounts and the interest rate fthe amount is affordable and the rates are less than the current rates being paid a loan might be a good option the amount a creditor will lend on unsecured loans is relatively low and the rates are usually high unsecured loans are very difficult to qualify for if you have marks on your credit a lot of debt or a low credit score department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x e f the consumer has equity in their home they might want to consider home equity loan options ask them if they are interested other questions the org employee asked while at this screen include have you considered bankruptcy do you have other assets such as equity in their home or friends or family that can help them have you performed a comprehensive analysis of your finances at home and are you prepared to provide me with detailed information conceming all your monthly expenses at this point or would you rather handle that at a later date it is unknown if we were provided all parts of the debt options page while documents provided show some of the additional text the pro provides it does not show all of them additionally the current org employee working as a counselor the longest verbally testified that she did not remember the additional text popping up she instead thought these were simply a list of questions that were asked one after the other in order to get to the next screen screen the next screen is the budget screen this screen allows the org employee to input net monthly income and various expenses the expenses inciuded one line each for housing transportation food clothing misc savings credit cards and medical bills the program then calculates cash_flow the org employee verbally confirmed that while taking the budget she would generally have to prompt the individuals for the various sources and what she would do is tally them up on scratch paper and enter the total when they got all the income and expense items listed while the manual makes it clear and the oral testimony provided by nn indicates that every page must be filled out before the next page could be viewed we are not sure this is the case’ the current org employee working as a counselor the longest verbally testified the budget page was for dmp purposes only’ she stated there was no reason to make them go through the budget steps if they knew they wouldn't qualify however the next day when asked about how they would skip the budget page because they knew the person would not quality to get to the education page she indicated that they probably wouldn't do this she stated it was the pro training manual indicates additional text will appear based on the response to this question but this additional text was not documented by the manual or anything else provided by org oral testimony provided suggests that screens could be skipped or the org employee could simply quickly fill out the data needed with dummy information to get to the next page ’ occasionally there will be borderline cases where she would think they would qualify and they wouldn’t after filling out this page or that she had to fill this out to make certain if they would qualify but these were exceptions to the norm page of department of the treasury - internal_revenue_service form 886-a schedule or form 886-a explanation of items exhibit no name of taxpayer org org year ended dec x 200x dec x 200x helpful for people to do a budget even if she knew that they would not qualify saying some people had absolutely no clue where their money was going each month however based on the pro manual after completing this screen the org employee knows whether or not the person qualifies for a dmp and whether or not they will be offered a dmp if this were not the case the next two screens would not make any sense as we will discuss screen the next screen is the counseling and education screen the training manual indicates the items on this page should be read to the caller it also states the following questions affect the display of information on this page e e prequalifier page ‘are you current or behind on your creditor payments ’ debt options page o o o ‘have you tried to obtain a loan ’ ‘have you considered bankruptcy ’ ‘do you have any other assets such as equity in your home or friends or family that can help you ’ the full extent of the information available on this page is unknown org provided different printouts of this screen but it is not sure if all items that could possibly be on the page were documented by org for example the org employee interviewed thought additional items were somewhere on the system she was not sure where but she remembered there being additional items of the items actually documented by org if the caller is behind on their payments they are to ‘educate’ them about the damage delinquency on debt can cause to include bad credit penalty fees interest accumulation and debt to income ratio in explaining bad credit they point out that delinquency is the single biggest factor accounted for in credit scores and that it is the fastest way to damage their credit worthiness in explaining penalty fees they remind the caller that credit card companies make most of their money by charging late and over-limit fees as much as dollar_figurex-x per card per month they also state that these fees can be much more than the amount of interest charged for the month while she could not remember exactly in this case she provided specific information such as covering the various places where a person could attempt to get loans such as credit unions etc while we were looking at the debt options screen at the time she mentioned this this screen would seem to be a more appropriate place for something like this paae of department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org year ended dec x 200x dec x 200x org they are to inform callers about interest accumulation explaining if they are making minimum payments it goes to interest and the balances may not go down they warn that simple purchases like food and clothing can take years to payoff and cost many times the actual price and tell the callers that the inability to pay off bills due to unaffordable payments and interest accumulation is sometimes referred to as debtor's prison the next item is debt to income ratio the screen states they should calculate the ratio and that it should be no higher than x they explain the ratio is a measure of outstanding debt to monthly income that a high ratio can significantly affect your credit and make getting loans with reasonable terms difficult or impossible it may affect your credit score as much as a delinquency a goal of debt management is to reduce this ratio finally if making minimum payments it will take a long time to reduce the ratio the next section on the counseling education screen is the debt options the first option is handling the debt on your own the way this option is worded as seen in attachment even though they are giving this as an option they are doing so in a manner suggesting this is not a good option option is obtaining a loan again even though they are giving this as an option they are doing so in a manner suggesting this is not a good option they do explain that if they can find a loan with affordable payments and an interest rate that is considerably less than you are currently paying a loan might be a good option for’ them the third option is bankruptcy again they don't indicate this is a good option but do discuss it there is also a note at the bottom that if budget counseling still produces a negative cash_flow bankruptcy may be their best option the information provided by org indicates that the information on the x options presented on this screen is constant meaning the information does not change based on the callers circumstances the same option presentation is provided to every caller regardless of the individual’s circumstances the last comments made in the bankruptcy option are also revealing by this point org has done their budget analysis however here they are to say we should exhaust all of the other options and do a careful budget analysis before this bankruptcy should be considered if they didn't do a careful budget analysis why are they discussing the callers’ options the items on screen do contain helpful information however in context they appear to be used as selling points for the dmp screen department of the treasury - internal_revenue_service page of form 886-a form 886-a name of taxpayer org org explanation of items schedule or exhibit no year ended dec x 200x dec x 200x the opening presentation is the next screen page this is the part of the sales pitch where they essentially introduce the dmp it states your best option may be our program and then goes on to explain the benefits of the dmp and the very basics of how the dmp works see attachment again this screen is the same regardless of the callers’ circumstances this again indicates that this screen would only be read if the person qualifies for a dmp if they did not qualify or if the org employee was not going to offer them a dmp they would not tell the caller your best option may be our dmp screen the next page is the amortization screen this screen is used to obtain specific creditor and debt information from the caller and provides more specific benefits that the creditors will allow on each account this page relates only to the dmp screen the last screen is the closing presentation it starts with great now that we have reviewed all of your options it sounds like our dmp is going to be the option for you this is an inaccurate statement on screen the org employee didn't review all of the options they simply read information about options that were standard for all callers they certainly didn't discuss the advantages and disadvantages of each of the options in the context of the person’s financial situation this last screen ends with the org employee explaining that org will be sending the caller the agreement and giving them general instructions on what they will need to do to start the dmp at this stage of the org lead relationship the lead would then have to make the decision about whether or not to agree to enter the plan if they agreed the org employee would fax or email the lead an application from the pro the lead would be asked to sign the part of the application containing the debt management agreement and send in their first payment application package the application package as provided by org was an email application sent to a client this was consistent with the pro’s option to email an application to a client it contains a cover letter the client agreement an authorization to release information a creditor information sheet and a budget sheet department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x cover letter the cover letter is part of the sales pitch to sell the dmp it starts off congratulating the client on taking steps towards financial freedom it provides the application to the client indicating that all information must be provided so the proposals can be processed completely and provides instructions to hopefully allow the client to do this as part of the sales pitch the letter states you have already been pre-approved for our program but to ensure you receive a spot it is very important that you fax back the information within hours creating this sense of urgency is a matter of sales it is meant to increase stress levels and to get the consumer to make a faster decision than what is necessary while there is no educational content in the cover letter it does indicate that if they have any questions they should call org back additionally org provides contact information for the local bbb to ease fears a consumer might have in using their services the cover letter is signed by the org employee using the title financial consultant client agreement - - contributions - fees for services in the agreement the client signs that there are no advanced fees charged but that they have been requested to and have agreed to pay x of the total debt that org is handling for the client it further indicates this will approximately be one monthly payment on the dmp the contract also discusses the client has been asked to make a voluntary monthly contribution of dollar_figure per account that org is handling the contract makes it very clear that these contributions are voluntary and that org will assist them regardless of whether they contribute or not earlier in the contract it states that the client should continue to make payments to the creditors and that payments may not be made to the creditors by org during the negotiation process x-x days after receiving signed agreement along with any contributions they agreed to pay it states further that due to this the client may fall behind with the creditors authorization to release information this document gives org the ability to contact and get information from creditors there is no educational content intended or attempted with this document creditor information sheet department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org org year ended dec x 200x dec x 200x this sheet allows the client to list the creditors and all needed information to sign them up for a dmp in addition to sending this back the first page of the application asks the client to fax in all their current statements from the creditors they will be consolidating again there is no educational content intended or attempted with this document budget sheet this is a budget sheet sent to the client with instructions to fill same essential information covered during the phone call with the client it requests income and expenses only it does not request assets held by the client that may be used to pay off debt or other liabilities that could also affect their financial situation or otherwise provide the person's complete financial picture because of the lack of information requested and the lack of interaction with a counselor we do not consider sending the client a blank budget sheet and asking for income and expenses part of an educational process it out and fax it back this is the therefore the application package is simply an application and there is no educational content the purpose of this application is to sign the client up for a dmp application returned from lead once the signed debt management agreement and first payment are received the lead is promoted to a consumer in the pro org will send a welcome package to the consumer and at the same time org would submit the information to an unrelated back office service provider and keep the contributions made by the consumer back office operations which include dmp proposals and all negotiations to set up the dmp receipts and disbursements of all debtors’ funds trust account reconciliation and customer service have been outsourced to rr which replaced the rr group effective january x 200x any contacts made by the consumer or client are now to be made with the service provider and not org with the transfer of the processing to the service provider org essentially severs their relationship and all contact with the clients except the welcome package previously mentioned welcome package the welcome package discussed is the one provided by org as the package available during the audit period the welcome package currently available is similar to the one discussed department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x as this is essentially the last contact org has with consumers this is the last opportunity for org to educate its clients org has indicated that during the audit period this was sent to dmp clients after they had returned a signed application it is currently available online to anyone the org employee interviewed nn indicated that she encouraged all dmp clients to read this packet of information this packet covers the dmp benefits including access to client services representatives csrs for dmp information continuing education and account updates it also has testimonials from other org clients it makes it clear that the clients should call the csrs and not the org employee who set up the dmp the csrs are employees of the back office service provider it further explains that the csrs have the ability to help with dmp or account- related matters but that they do not provide additional counseling educational support or budget assistance for those matters they are to call the csrs who will put them in touch with a counseling representative by scheduling an appointment with a professional credit counselor ’ the package goes on to describe key responsibilities and guidelines for consumers this section discusses the dmp payment options adjusting creditor due dates sending a payment to the creditors the first month of the dmp having patience late or missed payments monitoring creditor statements reading proposal status updates answering creditor calls letting rr know about collection calls sending partial or additional payments maintaining a regular budget and informing rr of withdrawal from the program each of these items contains a paragraph of information all items except maintaining a regular budget relate directly to the dmp and contain no educational content the budgeting paragraph is limited to encouraging them to evaluate the household budget as this could save you money’ that could be used to pay the debt off faster we will discuss the budget itself in more detail later but for these purposes this paragraph itself is not an educational activity the packet then contains contact information which is the contact information for rr since they were processing payments and handling all aspects of the dmp once it began during the audit period' the next two pages are payment coupons for the dmp '0 no where does it imply that these professional credit counselors are employees of org and org did not make this claim either org did not indicate that any clients called them for education after they had been sent to the service processor for processing ' except the first sections on payments as there is a paragraph for each type of payment that is possible ' as stated before in later periods under audit the back office service provider changed to rr however the concept is the same that org would no longer be the contact point department of the treasury - internal_revenue_service pace of form 886-a schedule or form 886-a name of taxpayer org explanation of items exhibit no org year ended dec x 200x dec x 200x the next pages are the budgeting forms and instructions this is an attempt to provide the client with budget forms that if completed by the client might show individual budget items which could be cut back on to reduce the client's expenses however a detailed look at the budgeting forms shows their limitations as good budgeting aids and as educational tools the instructions for the budget sheets and the budget sheets themselves are not conducive to creating a budget page of the budget sheets has line items for assets and equity as income items this would be fairly confusing to someone filling this out without assistance additionally the totals from page sec_2 and are to be transferred to page but there are no lines available just as in the counseling sessions as evidenced by the discussion under screen of the pro the budget sheets provided with the welcome package do not get a full financial picture of the client as not all assets are entered and there is no information related to potential sources of equity that could be tapped to pay off debt additionally it is post org involvement and is not required for dmp participation no one ever covers the budget or budget items with the client and so it is simply a blank document sent to the client which may or may not ever be looked at by the client org has no information to support that any client ever used this for budgeting purposes the next page of this package contains budgeting tips these are generic tips that have nothing to do with the particular financial situation of any client meaning they are not tailored to individual needs they are similar to tips that can be obtained from any number of sources and appear to be plain common sense again this is after the fact that org offered a dmp to a client and there is no interaction with org and the clients pertaining to this specific sheet the last item in this package is their privacy policy which obviously is not intended as part of an educational activity documentation of counseling sessions past and present org did not maintain detailed records of actual counseling sessions such as recordings or transcripts additionally since org is in a transition where it is operating the back office operations it had previously contracted out they are not actively trying to get new clients although they do get new clients occasionally through referrals from existing clients mostly the employees now handle calls from current client who are calling up about something related to their dmp these calls would not be representative of the calls during the audit period department of the treasury - internal_revenue_service page of form 886-a explanation of items form 886-a name of taxpayer org org schedule or exhibit no year ended dec x 200x dec x 200x even though they did not maintain recordings of the calls org did maintain files on the clients that they did talk to to be more specific they maintained records of package documents that were compiled on the clients which were then transferred to their back office service provider who would complete the dmp process with the creditors and the clients the package documents were provided by org in response to requests that they document what occurred during the counseling sessions during the audit period we hoped this information would confirm or show that more information was collected during the sessions than simply the information in the pro and to provide documentation that they provided education to their clients the budgeting information provided with these files suggested that it made no difference what the budgets said the clients were still offered dmps actually it is more correct to say that the clients were offered dmps before all the budgeting information was provided additionally some of the budgeting information showed that either some clients were not in a position that they needed the assistance available through a dmp or they didn’t fill out the budget information correctly either way this is not seen as a positive factor for org it indicates that they did not pay particular attention to the budgeting information that was supplied by its clients this would make it impossible to provide credit counseling in the first place additionally there was nothing contained in the package documents that suggested org collected more financial information than that noted above nor provided any type of education beyond which was done in filling out the pro as previously covered overall the package documents provided confirmation that the information collected during the counseling sessions was limited to the information requested in the pro while it is clear that not every single topic discussed would be documented it is apparent that clients were essentially offered dmps before all budgeting information was obtained furthermore the documentation specifically lacked any substantiation that any specific education was provided to any specific client d org employees hiring nn provided oral testimony that org hired individuals primarily through local advertisements cy where org is located has numerous customer service sites and call centers that provide a large pool of appropriate workers he stated the criteria was simply that the people have phone skills and could be empathetic to a person in debt department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x we were unable to obtain any advertisements to confirm or refute the oral testimony about org hiring practices employee manuals while the employee manual covers many items that are not relevant to this discussion it also provides some insight into org operations and activities the services the manual indicates that it provides to consumers relate to a typical dmp lower payments reduction or elimination of interest fees and charges etc it then goes on to say org is currently designing educational programs and jectures in money management budgeting rebuilding credit and savings the manual is very clear they are actively involved with dmps but they were in the process of designing educational programs in discussing compensation the manual references individual and company performance the manual implies that as org performs financially well so too may the employees in this respect the manual does not indicate that compensation is related to or tied to how well an individual educates its clients org in the manual also emphasizes the competitive nature of the work it performs it is clear that org competes to enroll clients in its programs and the org employees need to be aware of that they make this known in several ways employees may not disclose org documents subject_to termination or legal action org reserves the right to terminate any employee whose family members are employed or have a vested interest in a company that is directly or indirectly in competition with org and all employees must sign confidentiality and non-competition agreements before employment with org can begin employee handbook this handbook was created and copyrighted by ur it contains very general information about org as an employer such as explaining their total quality management sexual harassment policy pay and benefits and other misc items it contains no reference to how org operations are run on the other hand nn created a welcome letter for the front page of this handbook in this he makes the following comment our goal is to provide the finest-quality services to our clients and to do this more efficiently and economically than our competitors by satisfying our clients’ needs they will continue to do business with us and will recommend us to others training department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org org year ended dec x 200x dec x 200x nn provided oral testimony about org training newly hired employees were hired for a x day probationary period this started with approximately x weeks of on-the-job training this was a classroom setting for the first week and then role playing the second week no documentation was provided that was specifically identified as being covered during this x week period the remainder of the x day period was spent on the phones where the new hires were provided some of the unproductive leads or other low priority callback calls the new hires always had the ability to put callers on hold and get direct support as needed from other employees or their managers this x-day period was used by org to ensure that they had a quality employee and that they could be depended on to remain with the company for some time since the to training was costly they would not train the employee with the to course until sometime after the probationary period to training certification the to course was completed at least in part during work hours at org org provided a bound manual that org employees used to train for the to certification one counselor indicated that the training lasted for two weeks at x afternoons per week another counselor that attended the same training sessions indicated it was a few hours per week for a couple of months while they did not agree on the time span of the training they agreed that they spent a couple of hours per chapter they then went to a local college to take the test to get their certification as stated earlier the two current employees went through their training together although they were not hired at the same time this was the case because it was the first ttme org paid to get their employees certified this implies that the x-day probationary period resulting in the start of the certification process may simply be a best case scenario and that sometimes the certification process came much later than the x day the materials used to certify their employees were reviewed extensively overall the manual provides general training in communications skills problem solving skills and the credit and debt management industries the personal finance and budgeting information is limited to x pages of information and consequently is very general the training also makes the assumption that a dmp is part of the solution for every debtor if they qualify therefore there is some degree of marketing or sales training involved in that they are trained to get the department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org year ended dec x 200x org dec x 200x clients to agree to or decide that they want to get on a dmp while the manual acknowledges qualifying for and assumes the establishment of dmps this manual contains no such specific training for those purposes this training will be discussed next other training as stated above the to training materials do not provide specific training for org employees on how to process dmps however org did provide additional training materials that they described as being part of informal training or guides for use that any org employee could use for conducting their work we will cover all training items provided by org next while org did not provide specific information about the training that occurred during the x- day probationary period we must remember that after the first x weeks of classroom training the employees were put directly on the phones talking to unproductive leads or other low priority call backs in order to perform these actions the org employees would have minimally had to have received training on how to use the pro we will discuss this first pro training modules org provided x training modules for use with the pro as follows pro - lead management module training guide x 200x release pro - lead management counselor tools module training guide x 200x release pro agency administrator - user guide x 200x release these training guides instruct how to use the pro the most relevant manual is the x manual the counselor tools module which is contained in its entirety in the first manual this is a step by step guide to instruct users how to input items how the system responds based on the information input and provides instructions to the user on how to present the information while on the phones with a lead or potential client this manual is substantially consistent in all respects to the description of the use of the pro as previously described the last module is a supervisor level manual it is not for individuals who normally speak to the clients directly it discussed maintenance of counselor security access provision of reports assigning and searching leads etc it does not cover what would be considered to be the day- to-day counseling activities conducted by org the pro training modules were used exclusively by org to train its employees to use the pro it contained no additional training for the counselors outside or in addition to this there department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a year ended dec x 200x dec x 200x name of taxpayer org org was nothing in the three training manuals provided that could remotely be described as training in counseling skills personal finance budgeting credit or debt management the development of options or recommendations for particular debt circumstances or training to identify underlying personal problems of callers org lead management prequalification call org provided this document which it claimed the org employees would use as a guide nn clearly indicated that this was not a script this document was very similar to the pro training module in fact this document simply discusses the pro screens in a condensed format this form indicates that during the input of the pro screens approximations of the debt load it also later indicates that if the budget shows a negative and monthly payments are suitable balance normally indicating they will not qualify for a dmp they are to notate this and review the budget upon consumer completion of the paperwork this indicates the clients are offered the dmp regardless of having a negative budget during the call the document covers going through the pro screens and processing a return application promoting a lead and turning in the hard file this is an extremely short version of what the day to day activities of a front line org employee would consist of as far as them dealing with the public at least it also confirms the above information describing the use of the pro prequalifying a potential client nn indicated this was used as training materials and that it was more like guidelines than it was a script it gave the org employees background and good information while this is not a script it was used to help the employees perform their jobs better this document starts by explaining this is probably the most important step in allowing you to be efficient with each client if you do this step correctly you will gain control of the conversations to come with the client and what we mean by control is that the client will pay closer attention to everything you have to say from here on out this will make it easier for you to have them fill out the information we need from them give you a payment_date that they know they can meet and close the sale and get the first payment this document including the above quote seems to take some of the communication techniques that were described in the to training materials and puts them in specific terms that will be used by the org employees the purpose of this document is clear in that they are department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items form 886-a name of taxpayer org org exhibit no year ended dec x 200x dec x 200x to prequalify a caller specifically in order to put them on a dmp however as stated by nn it is not a script used by the org employees it is only a guide untitled document script org provided this document and nn indicated it was as close to a script as possible the document closely followed the information from the pro screens but simply has the questions one right after the other however whenever he was asked about specific questions about the counseling sessions he would generally refer back to handouts showing the pro screens additionally nn indicated at other times during the interview that the experienced org employees would generally use the pro as the script for the counseling sessions this document does not add or detract from any of the other items org has provided as proof of their activities it also indicates or assumes that callers will be approved for a dmp and explains the general benefits of a dmp all before the org employee asks for a creditors with the approximate balances owed to each list of prepare internet dmp candidates the last item of informal training materials provided by org includes this document containing pages x x-x and x-x nn explained that this was a job aid or additional guidelines for the org employees that may have come in as part of ongoing education for the employees as the primary purpose of an exempt credit counseling agency is to educate special attention was provided to pages x x and x-x as they all start with the heading x educate however upon closer review it is apparent for this document the term educate means explaining the dmp not providing counseling as part of an educational process for example consider the following quotes e e e e page x - they are to put the debtor at ease by explaining the program ending with a good explanation will most likely result in a new enroliment page x - what effect will credit counseling have on my credit page x-- what is secured debt and why can't include it on the program page x- why is there a negotiation period all education discussed in this document relates directly back to the dmp e other educational activities department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org org year ended dec x 200x dec x 200x org website using a web archiving service we discovered that the website as provided by org was similar to the website in 200x but not exact the website as it existed during the audit period is included as attachment x and is reviewed below throughout the homepage and the pages linked directly to the homepage the website discusses and promotes the dmp these pages repeat sales pitches such as claiming to have the most beneficial program in the industry and promoting the benefits of the dmp lower payments lower interest rates all of these pages are directly or indirectly related to the dmp while the website contained some static informational items that are generic in nature they are difficult to get to’ education is not a substantial purpose of the website it is primarily used to inform people about org dmp to encourage them to sign up for a dmp or to contact org specifically to get on a dmp and to give them helpful advice related to the dmp for after they have signed up for the dmp newsletters the information provided by org was that the back office service provider provided its clients with various newsletters since this was not provided by org and it was only provided to dmp clients they would not be considered part of an educational process in fact since they were only provided to the dmp clients this provides further evidence that org places greater importance on obtaining dmp clients than it does in providing education to the general_public seminars org provided one flyer regarding a debt counseling workshop this was to be free of charge on saturday april x 200x nn stated that despite their attempts to advertise the event there were no attendees there were no other attempts made to provide seminars for the general_public f financial information income org sources of revenue are credit counseling fees and an extremely small amount of interest_income the credit counseling fees include initial payments to set people up on dmps '3 informational items are generally only accessible from the site map and not from links directly from the main pages of the website department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x and fairshare payments from creditors both classified as indirect charitable_contributions on the form_990 they also include the monthly service charges for clients on dmps classified as direct contributions on the returns for all practical purposes their sole source_of_income is from credit counseling year revenue monthly fees setup f airshare interest total revenue 200x 200x 200x total x x x x x x x x x x x x x x x c c as of tot r x x x x the term fair share refers to a payment made by the credit card companies who are receiving payments from their debtors via the dmps set up by org typically credit card companies pay a fair share which is a stated percentage of debt to credit counseling organizations that set up dmps the amount_paid is determined by each separate creditor in advance credit card companies generally will only make fair share payments to organizations recognized as exempt under sec_501 of the internal_revenue_code on the other hand credit card companies may pay a percentage to for-profit collectors or they may sell the debt out-right for a small percentage of the debt owed the fees charged to credit counseling clients are amounts paid for initiating dmps and for monthly service fees however org has indicated that all fees are voluntary and the dmp contract also makes it clear that these contributions are voluntary and that org will assist them regardless of whether they contribute or not while nn estimated the percentage of clients who opted out of paying the fees was very small somewhere around x of x he did not have exact figures and indicated that those were not available org does not receive any contributions from anyone either the general_public or creditors who are either not in a dmp or are not receiving debtors funds from the operation of org dmp activities org receives no government grants or donations from private_foundations they receive no donations from community groups churches labor unions or any other groups or private citizens furthermore they do not have plans to start a fundraising program tt should also be noted that org does not report funds received from their clients held in trust by the service provider to pay creditors as income on the form_990 generally they have no department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items name of taxpayer org org schedule or exhibit no year ended dec x 200x dec x 200x title or ownership in those funds because the service provider is required to send those funds to creditors this is being pointed out for clarification purposes expenses the following information was taken from forms as filed by ind for the years ending december x 200x 200x and 200x total revenue has been included for reference the expenses on the return are generally operational expenses such as salaries wages occupancy advertising processing fees etc substantially_all of which are directly related to org counseling and debt management operations some expenses require additional explanation to make the information more meaningful compensation department of the treasury - internal_revenue_service page of form 886-a explanation of items form 886-a name of taxpayer org org schedule or exhibit no year ended dec x 200x dec x 200x the officer compensation is the compensation_for nn the information above shows his compensation to be fairly constant this is also true in 200x especially in considering that they included his deferred_compensation amounts when in other years they did not however it should be noted that his income as a percentage of total revenues has increased over the three years from x of total revenues in 200x to x to x in 200x and 200x respectively over the same time period the salary for the remainder of the workers can be seen to drastically be reduced over the x years this is due to the massive downsizing org has experienced over this period as they went from a high of about x employees in 200x to about x employees in 200x to x in 200x with maybe x or x by the end of that year ' as opposed to nn's wages those costs have decreased as a percentage of total revenues over the x years from x in 200x to x in 200x to x in 200x occupancy the occupancy expense rose from 200x to 200x due to a move from the large expansion that org experienced at that time it remained relatively constant until 200x as they remained in the larger space they had leased based on our observations in 200x org had a lot of vacant space that they were paying for to an unrelated party until they got out of their lease at loc this expense should fall drastically with their move to their current location at loc advertising these fees are essentially lead generation fees with a very small amount of typical advertising fees for example in 200x of the dollar_figurex for this expense dollar_figurex or x was for lead generation lead generation fees are the fees org paid to purchase leads that they would then call as described above processing fees these fees are also fairly self explanatory these are the fees org paid to their back office service providers while these fees appear to have reduced as revenues were reduced they did increase as a percentage of total revenues during the three years above from x to x to x other expenses org currently has only x total employees counting nn department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a year ended dec x 200x dec x 200x name of taxpayer org org most of the remaining expenses either stayed constant as they related to occupancy like insurance and utilities or they decreased with revenue as org level of operations decreased like telephone and postage however one expense in particular did not follow this pattern legal fees this expense increased drastically in 200x but this too was expected as org filed for bankruptcy protection in that year g misc topics relief of the poor org has never made any type of claim that their purpose is the relief of the poor they do not take any steps to focus their services or operations based on the income level of their clients while they do ask for income levels they do not request documentation on them they also do not ask for or maintain any information about family size or compare the geographical location of the family to determine what income level the family may be at therefore a discussion of whether they are helping low-income individuals within the meaning of sec_501 is unnecessary credit repair debt settlement debt consolidation credit repair is a service that claims to do one of two things some credit repair agencies contact the credit reporting agencies and obtain removal of inaccurate or outdated negative items from credit reports other agencies claim to be able to remove some or all negative items regardless of their accuracy debt settlement is a service where an offer for less than the amount due is made to a creditor to satisfy a debt in full this can be done in a manner that is detrimental or beneficial to the debtor depending on the tactics used in performing the service debt consolidation is a service where a loan is provided or arranged for a debtor that will be used to pay off most or all of a debtor's unsecured debt this will allow the debtor to have only one bill and will hopefully lower the overall payment and interest_paid by the debtor over the term of the loan as compared to paying off the individual debts we have found no information that org is involved in any manner with credit repair debt settlement or debt consolidation while their dmp is sometimes referred to in documentation as debt consolidation the help org provides to debtors in this respect is limited to their debt management program department of the treasury - internal_revenue_service page of form 886-a schedule or form 886-a explanation of items exhibit no name of taxpayer org org year ended dec x 200x dec x 200x primary issue should org tax exempt status under c of the code be revoked because issue - its primary activities do not accomplish an exempt_purpose issue - more than an insubstantial part of org activities are in furtherance of a non-exempt purpose law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual retum stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d of the regulations defines the term charitable to include in part relief of the poor and distressed department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x sec_1_501_c_3_-1 of the regulations defines the term educational to include a instruction or training of the individual for the purpose of improving or developing his her capabilities or b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan trust the debtor voluntarily made fixed payments to the organization which held the funds in a partial payment basis to the creditors the organization account and disbursed the funds on a did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon voluntary contributions primarily from the creditors participating in the organization's budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual department of the treasury - internal_revenue_service page of form 886-a schedule or form 886-a name of taxpayer org explanation of items exhibit no org year ended dec x 200x dec x 200x and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been counseling people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions the reference to lending agencies suggests that what are now called fair share payments were involved in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no the court found that the counseling programs were also educational and charitable the fee debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was the applied to debt management programs and the charge for the service was nominal court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of albama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a year ended dec x 200x dec x 200x name of taxpayer org org outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public the court held in b s w group incorporated v commissioner of internal revenue 70_tc_352 that it is with some reluctance that we conclude that petitioner is not an organization described in sec_501 because its primary purpose is neither educational scientific nor charitable but rather commercial petitioner's officers at least for the present time serve without compensation and there is no indication in the record that their personal motives are different from the stated purposes of petitioner furthermore we are troubled by petitioner's assertion on brief that commercial consulting firms have not in fact shown any inclination to enter this particular field of consulting nonetheless limiting our consideration to the materials in the administrative record as we must we are unable to find that petitioner's primary purpose is educational scientific or charitable rather than the conduct of an ordinary commercial consulting enterprise in competition with other commercial firms in addition the court found that the organization's financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in st louis science fiction limited v commissioner t c memo date the court reviewed the annual convention of a science fiction organization it held that while the conventions may have provided some educational benefit to some of the individuals involved that social and recreational activities and private benefit predominated in 640_fsupp_96 u s dist due to the taxpayer's failure to keep adequate_records the court held that the taxpayer failed to sustain its burden to show that it was qualified for federal tax exemption as a corporation department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x organized and operated exclusively for religious and charitable purposes as required under sec_501 and that it was further qualified to receive deductible charitable_contributions under sec_170 the court found that as a prerequisite to an sec_6033 filing exemption it was necessary for the taxpayer to show it qualified as an sec_501 organization which it could not in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes also the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university similarly in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purposes that was not incidental to the educational purpose and was not entitled to be regarded as exempt in easter house v united_states 846_f2d_78 fed cir affg cl_ct the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because it operated for a substantial commercial purpose rather than for the exempt purposes of providing educational and charitable services to unwed mothers and children the services for unwed mothers and children were merely provided incident to the organization's adoption service business the agency's operation was funded completely by the fixed fees charged adoptive parents it relied entirely on those fees and sought no funds from federal state or local sources nor engaged in fund raising programs nor did it solicit contributions moreover the court found that adoption services do not in and of themselves constitute an exempt_purpose in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit department of the treasury - internal_revenue_service page of form 886-a schedule or form 886-a name of taxpayer org org explanation of items exhibit no year ended dec x 200x dec x 200x commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations the credit repair organizations act croa pub_l_no stat date u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i inproving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j because c organizations are exempt from regulation under the croa organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes in ftc v gill 265_f3d_944 9th cir affg 183_fsupp2d_1171 the appellate court inferred that a credit repair organization that first promised a free consultation but charged fees in advance of the full performance of services was being operated as a charity primarily for purposes of evading regulation under the croa department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items name of taxpayer org org schedule or exhibit no year ended dec x 200x dec x 200x government position a audit observation limitations before we discuss and analyze org operations we first need to provide some clarification about what was available to be reviewed as in most audits we are not able to go back in time and actually observe an organization conduct the actual activities that they were conducting during the audit period we must rely on documented evidence to show how they conducted their activities during the period of an audit we also look at their current activities and try to determine how the prior activities would have been in comparison this is the historical approach to examinations this case is no different to other audits in that respect many credit counseling agencies record their phone calls for training or quality assurance purposes org did not do this therefore there were no historical calls to listen to additionally org operations have declined to the point that they are not really similar to the operations during the audit period as we have indicted above for the period under audit org employees were in the mode of obtaining additional clients after signing up for a dmp these clients would then be handled by org back office service provider currently org is handling their own back office services collecting from clients and dispersing funds to creditors since they only have two employees on the phones they are no longer actively pursuing new clients in a manner similar to how they did during the audit period therefore the current phone calls are not reflective of calls made during the audit period nevertheless it is appropriate to mention the current operations nn verbally testified that the vast majority of the current work done by org is the processing of payments and handling of the clients accounts currently in a dmp we found no evidence that org provides substantial education to clients in operating what now has primarily become a back office service operation education is limited substantially to the website and possibly newsletters that are restricted to the dmp clients on the other hand during the audit we did have access to substantial information to support how org was operated this included the pro used essentially as a script training materials utilized by org in its operations documentation made available to the clients and documentation maintained on the clients by org we also obtained verbal testimony from all but one of the current employees on the operations of org during the audit period the documentation reviewed was very consistent in documenting org operations and almost all of the verbal testimony confirmed these operations therefore during our audit we felt that department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x we were able to get a full understanding of how org was operated ultimately from their inception to the present b issue - org primary activities do not accomplish an exempt_purpose to meet the requirements of sec_501 an organization must be both organized and operated exclusively for charitable and other enumerated purposes the term charitable includes relief of the poor and distressed sec_1 c d income_tax regulations org provides its services to the general_public regardless of income they have also never claimed to be operating for the benefit of the poor so this will not be discussed in any detail additionally the class of people org provides services to debtors have never been determined to be a charitable_class and org is not making this claim now therefore they are not operated for the benefit of the poor or any other charitable_class sec_1 c - d of the regulations however educational organizations are classified as charitable the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c - d in other words the two components of education are public education and individual training whether an organization operates exclusively for charitable purposes depends on the application of the operational tests set forth in the income_tax regulations the regulations provide an organization will be regarded as operated exclusively for charitable purposes only if it engages primarily in activities which accomplish one or more charitable purposes specified in sec_501 org operations during the audit period were fairly simple operations centered around a call center with a limited number of supervisors they predominantly purchased leads and the call center personnel used the pro to gather information on clients if a lead could afford payments on a dmp they would send them a debt management agreement in the hopes that they would sign up for a dmp if they did they would generally collect the initial fee and send the package to a back office service provider for additional processing the service provider would be the contact point for the clients from that point forward they were sometimes sent agreements even if the budget indicated they couldn’t afford the dmp payments department of the treasury - internal_revenue_service page of form 886-a schedule or form 886-a name of taxpayer org org explanation of items exhibit no year ended dec x 200x dec x 200x in providing full disclosure we believe it was the intention of org to help their clients get out of debt while at the beginning of its operations org did charge one months payment as an initial fee they reduced this charge to meet state requirements they essentially charge the maximum amount allowed by the states org also claims they offered their services without charge to anyone that did not want to pay the fees and the documentation and agreement forms state the same however nn testified that it was a very small percentage that did not agree to pay this fee since the entire purpose of a dmp is to reduce payments interest rates and fees many of org dmp clients may have been helped however helping people and helping them get out of debt are not tax exempt purposes in order for org to be considered an exempt_organization since they don't restrict themselves to a charitable_class they must accomplish their exempt_purpose by being an educational_organization since the primary activity of org is the purchase of leads and the ensuing phone calls between the leads and org employees for org to be exempt we must find that these operations are educational however all evidence suggests that through these phone calls org was attempting to get the leads to sign up for dmps and we will explain how we determined this next dmps have been around in this industry for some time they are referenced in both rulings covering the credit counseling industry revrul_65_299 and they were also mentioned in the two main cases dealing with the credit counseling industry cccs of alabama and cccs of oklahoma the simple fact that dmps are offered is not the determining factor but in what context are they offered this is what we will look at to determine if org is operated primarily to accomplish exempt purposes and we will have to look at numerous factors to make that determination the core analysis tool was created to assist in making this determination and this tool was shared with org during the audit counseling sessions financial information extent or level of detail asked about the organization has provided scripts and job aids static screen shots from the pro the application forms sent to clients with the dmp agreement package documents and the training manuals for the pro we also interviewed both of the remaining phone counselors who worked for org both of which had worked during the audit period however we are department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x unable to obtain access to the pro as it was a web-based program that org can no longer access in reviewing and analyzing all of this information we found that org obtained information about the type amount and source of significant items of income and expenses then again the materials submitted indicated that estimates would be sufficient at this part of the process as far as asking about other liabilities and loans a client may have they would normally only ask whether or not the client owned a home and if they have thought about a home equity loan they do not ask about any other loans a client may have except to the extent that they are current on the payments additionally they never ask about other assets a caller may have although this information may be volunteered by the caller while the pro screens indicate they are to ask about other assets the employees indicated they did not furthermore the input screens do not have fields they can use to collect this data org never obtains information that in anyway resembles a client's balance_sheet at any time during the counseling process therefore it seems clear that they only ask about financial information to the extent necessary for the counselor to qualify them for a dmp budget finances and related topics discussed part of educational counseling sessions would include discussions about a client's budget and finances including their employment education buying habits significant expenditures and any significant past or anticipated changes in their earnings assets expenses and liabilities including the reason or cause for those changes the documents provided do not indicate anywhere in their dealings with clients that any of the above items were discussed with clients they only covered the income and expense items previously mentioned in an interview with one of the remaining counselors they specifically indicated that employment and education were not required topics although they stated that occasionally these might have been brought up by the clients as far as buying habits and significant expenditures this would have been covered only to the extent necessary to fill out the budget page in pro additionally while it was not required of the counselors to ask many of the clients would explain why they got into debt as part of the conversation it was clear from the documentation provided that counselors generally did not interview department of the treasury - internal_revenue_service page of form 886-a schedule or form 886-a name of taxpayer org org explanation of items exhibit no year ended dec x 200x dec x 200x clients about their budget and finances except to the extent necessary to qualify the client for a debt management plan development of options and strategies part of educational counseling sessions would include the development and presentation to clients of a number of options and strategies for addressing their debt problems including creating and maintaining a budget establishing debt management payment plans with creditors negotiating directly with creditors on payment or interest rate relief and filing for bankruptcy these options and strategies would be based on complete financial information and discussions of employment education buying habits significant expenditures and any significant past or anticipated changes in their earnings assets expenses and liabilities including the reason or cause for those changes based on our examination we found that org employees did inform clients of different options as they were following the pro screens however we found that the information provided on the client's options was done so before the limited budgeting information was obtained from clients this was mostly done while the org employees were at the debt option screens for reference purposes the budgeting screens were next in the pro additionally although they did get income and expense items from the clients necessary for the dmp they did not educate their clients on creating and maintaining a budget while they informed clients about negotiating directly with creditors they routinely discouraged the clients from negotiating with creditors stating some consumers try to get better rates on their own but creditors are often reluctant to give better rates if a consumer has a less than perfect payment history or a good amount of debt this strategy essentially a dmp sales technique was used when informing the clients of the non-dmp options available they explain the option and then explain why it is not a good option and again all before getting the budgeting information from clients finally to be part of an educational process the options presented must be based on a client's financial circumstances the options presented and essentially discounted had nothing to do with a client's circumstances as org had not determined what those circumstances were at that point in the calls therefore this is clearly a negative factor because they don’t obtain the necessary information in the first place on the other hand org feels it is important to point out that dmps are not the only options presented to its clients because as we stated before the clients are informed that other department of the treasury - internal_revenue_service page of form 886-a form 886-a name of taxpayer org explanation of items schedule or exhibit no org year ended dec x 200x dec x 200x options exist additionally the counselors interviewed were insistent that they really did try to help their clients for example they explained that if they could not afford the payments on a dmp they would recommend the client call a bankruptcy attorney we specifically asked one of the counselors if they ever found a client who made too much money to be put on a dmp without hesitation the counselor stated no explaining that these people clearly needed help overall we believe that although org explains different debt options to its clients they do so in a manner that discourages the other options in an attempt to sell dmps we believe that in clear cases where the client cannot afford the dmp payments they would do the correct thing and recommend they speak with a bankruptcy attorney however at the other end of the scale one counselor said that they never found people that could afford to pay their own debts without the dmp this seems to make it clear that the option endorsed by org was the dmp and if they simply wouldn't qualify which is generally determined by standards created by the credit card companies they would suggest calling a bankruptcy attorney advantages and disadvantages of all options discussed part of an educational counseling session would include a discussion of the advantages and disadvantages of various options with clients the counselor would then make recommendations for which options are best suited to meet the clients’ individual needs goals and circumstances as was stated before the clients were informed of possible debt options but this was done before budget information was obtained while they did give generic advantages and disadvantages of the options is was skewed towards the disadvantages of the non-dmp options additionally since the options were explained to the clients before income and expenses were obtained they were unable to properly discuss the advantages and disadvantages of the options in relation to the client's individual needs goals and circumstances referrals to other organizations for appropriate support services part of an educational counseling session would include referrals to other organizations for appropriate support services such as employment training and psychological counseling org was able to produce a sheet of x phone numbers for numerous agencies that could help with other support services including aa career information services child abuse department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x neglect federal relay services domestic violence mental health and drug treatment help lines however our interview with one of the counselors confirmed that this was rarely done and that they did not interview or otherwise attempt to determine if any of these items would be appropriate the counselor indicated this was akin to an invasion of the callers’ privacy he did state that in the process of conducting their sessions with the clients occasionally a client would open up and make it obvious that additional help was needed while this was rare when this occurred they would provide the client with one of the numbers mentioned above the discussions with clients do not include substantial educational content or a counseling component their primary focus appears to be helping debtors with the sale of debt management plans rather than the provision of substantial education to their clients therefore in evaluating their counseling sessions we believe this is a strong factor showing org does not provide financial counseling as its primary activity counselor education training in order for counselors to be able to properly educate and counsel clients they need extensive training counselors should receive comprehensive training in counseling skills personal finance budgeting and credit and debt management in live or interactive training sessions and through detailed written manuals counselors should also receive training on how to develop options and recommendations that address the particular circumstances of each client if org chose to do so the people they hired could have already have received the above training however that is not the case here as stated above nn testified that the criteria for hiring was simply that the people have phone skills and could be empathetic to a person in debt the new hires generally had either customer service or call centers experience but nothing else was required with a complete lack of required education or experience in financial counseling before a person is hired by org org would have to train them to be counselors the educational process of the counselors was explained by the president during interviews although documents to support when where and how the process occurred was not provided specifically org does not have a written plan to confirm the process timing and precise methods used by which all employees would be trained however nn did testify that newly hired counselors were hired for a x day probationary department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x period this started with approximately x weeks of on-the-job training this consisted of a classroom setting for the first week and then role playing the second week the remainder of the x day period was spent on the phones where they were provided some of the unproductive leads or other low priority callback calls with the ability to put callers on hold and get direct support from more experienced employees as needed this x-day period was used to ensure that they had a quality employee and that they could be depended on to remain with the company for some time since the to training was costly they would not train the employee with the to course until after the probationary period the to course was completed during work hours at org org provided a bound manual which was used to train for the to certification the x counselors were unable to agree on how much time they spent studying for this certification ' after they completed the course they then went to a local college to take the test to get their certification one counselor who was asked for more specifics about the training indicated the students would read the manual sections at home and bring questions to the classroom training at org to learn about the materials he explained this in a manner that indicated this was an interactive class with student participation as stated earlier the two current employees went through their training together although they were not hired at the same time one was hired around sept 200x and the other around june 200x they received the training together as it would have been the first time org paid to get their employees certified org provided a copy of one employee's certificate indicating she was a certified credit counselor as of june x 200x this specific counselor had been employed almost x years before getting this certification the certification is valid for x years and expired on june x 200x since their two current counselors were certified at the same time neither has a currently valid certification org provided no information to show that the certification would be renewed the to course materials used to certify their employees were reviewed in detail overall the manual provides general training in communications skills problem solving skills and the credit and debt management industries the personal finance and budgeting information is limited to x pages of information and therefore is very basic the training also makes the assumption that a dmp is part of the solution for every debtor if they qualify in this respect as we stated before org did not maintain procedures or other documentation that could be used to confirm which of the two was correct page of department of the treasury - internal_revenue_service form 886-a schedule or explanation of items exhibit no form 886-a name of taxpayer org org year ended dec x 200x dec x 200x there is some degree of marketing involved in that they are trying to get the clients to agree to or decide that they want to get on a dmp while the manual acknowledges qualifying for and assumes the establishment of dmps the manual contains no such specific training for those purposes we believe the to training course and certification is completely inadequate in personal finance budgeting or any training on how to develop options and recommendations that address the particular circumstances of each client as stated before the to training contains no specific training on the establishment of dmps this training would have come during the first week of training and the only documentation provided for this was the pro training manuals and the various other training and guidelines discussed in the fact section none of this training contains any specific training on personal finance budgeting or training on the development of options and recommendations for any particular financial circumstances therefore in reviewing all the training provided to org employees they do not get trained in any type of counseling skills personal finance or budgeting tactics to help educate consumers they are not trained to develop options or recommendations that specifically or generally address any of the circumstances that any of the org clients may be experiencing furthermore none of the org employees are trained to identify underlying personal problems that might contribute to financial problems in fact these appear to be almost taboo subjects and are not talked about unless the clients bring this information forward of their own volition in summarizing the org employees training and education org does not require that the people they hire have any education specifically in providing financial education they also do not require that they have work experience in providing financial education org then trains them primarily in customer service and to qualify and sign people up for dmps in hopes of getting the person out of debt org employees therefore do not have the abilities required to actually provide financial counseling to clients therefore in evaluating their educational and experience requirements and the training provided to their employees we believe this is a strong factor showing org does not provide financial counseling as its primary activity another element of training and education that can be used as an indicator of an organization's purpose is how the employees are evaluated in this case the numbers produced by counselors is the single most important part of the org employees evaluations also the department of the treasury - internal_revenue_service page of form 886-a schedule or form 886-a name of taxpayer org org explanation of items exhibit no year ended dec x 200x dec x 200x most important statistic used and discussed in the evaluations was the average number of payments to clarify this is not the number of clients put on a dmp instead it equates to the number of dmp clients who actually made the voluntary initial contribution while the ceo indicates that it is much easier to evaluate a counselor based on numbers than subjectively on how well they counseled a client the fact remains that the single most important item evaluated was the number of dmp clients who actually made the voluntary initial contribution there was no mention in the evaluations of the counselors developing or presenting options to meet the clients’ needs or tailoring solutions to clients’ particular circumstances the evaluations were used to provide almost negligible bonuses to the employees but more importantly they were used to determine raises and promotions for the employees therefore the org employees are compensated in part based on the voluntary payments made by org dmp clients also the primary concern org had with employees per the evaluations is the income the employees earn for org and not anything remotely related to education of the clients outreach and advertising other factors that should be considered to determine if org is primarily conducting exempt_activities are their outreach and their advertising the reason this needs to be considered is whether or not these are done primarily to bring in potential dmp customers or whether they emphasize the educational aspects of the organization this will provide an indication of its true primary purpose for this discussion we need to consider their website any mass media advertising and direct mailings made to advertise org and whether they primarily discuss the educational aspects of the organization or whether they mainly discuss the dmps in this case org does not use mass media or direct mail in its operations however they do have a website every website starts with the homepage throughout the homepage and the pages linked directly to the homepage the website discusses and promotes the dmp these pages repeat sales pitches such as claiming to have the most beneficial program in the industry and the benefits of the dmp lower payments lower interest rates etc alll of these pages are directly or indirectly related to the dmp while the website contained some static department of the treasury - internal_revenue_service page of form 886-a schedule or exhibit no f orm a explanation of items name of taxpayer org org year ended dec x 200x dec x 200x informational items that are generic in nature they are difficult to get to education is not a substantial purpose of the website it is primarily used to inform people about org dmp to encourage them to sign up for it or to contact org specifically to get on a dmp and to give them heipful advice for when they have already signed up for the dmp although the website indicates there are a few different payment programs’ it does not indicate what the payment options are in fact the dmp is the only solution promoted by the website instead of using mass media or direct mail org primary source of potential clients has always been purchased leads in fact this has been almost their sole source of potential clients they do not regularly receive referrals from employers union leaders clergymen community organizations or creditors org indicated that they would receive an occasional referral from a current customer or from their website although no records were kept to determine the numbers of these referrals governance another factor to be considered in determining if an organization is primarily conducting exempt_activities is how the organization is governed we will need to decide whether the board is independent and community-based or whether it is a small related board or a board dominated by creditors or others with financial interests in the organization this will give an indication as to whether the board is looking after the welfare of the public the organization is supposed to be educating vs persons with financial interests in the operations of the organization based on the bylaws org started with only x board members nn and nn and nn in 200x nn resigned and nn and nn became directors near the end of 200x nn was elected as the xth director besides nn there are x tits on the board one is nn’s brother-in-law a co-worker of nn’s at ur and another business_associate in the leasing industry this is a small board_of family associates and acquaintances of nn family members none of the board members have any particular experience in counseling finances or education based on information in the board minutes nn may have undue influence over the board as inustrated by the following the board meets only once per year starting with the 200x minutes nn was authorized a salary of dollar_figurex per year in the july x 200x minutes nn in p person or by phone department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items form 886-a name of taxpayer org org exhibit no year ended dec x 200x dec x 200x suggested the level of compensation in the corporation remain steady for the upcoming year at the october x 200x meeting after a review and discussion of one sheet of data with in 200x there essentially x lines of x year old data on it the board approved a salary at dollar_figurex is no record of an actual meeting but in lieu of a meeting the board members signed a written consent all on separate pieces of paper that the dollar_figurex raise approved in oct of 200x would be retroactive to jan x 200x the next meeting held in 200x left his salary untouched and a month later org filed for bankruptcy protection another factor to consider is the topics of discussion and the board involvement with the claimed exempt_purpose of org education and counseling the board received its first documented presentations from nn in 200x while education and counseling were not mentioned state regulation of the dmps was in the 200x presentation nn mentions the iso certification and efforts to certify counselors with x months of experience these x items are becoming standard in the industry and are regularly required by creditors to obtain fairshare payments in 200x no board meeting was documented other than the written consent previously mentioned concerning nn’s compensation in 200x after the credit counseling industry had been put under the proverbial microscope the board finally discussed the educational content of both the website and the service however the phone conference meeting lasted x minutes and they also discussed the state of the industry regulation bodies reduction in fairshare the declining age base of their clients the org 401k plan and salaries not changing due to the current business climate out of x years of annual board meetings this is an extremely small amount of time spent on what is supposed to be the exempt_purpose of the entity in summary we find that the board is a small board composed of relatives close associates and close acquaintances of x family members with almost no experience in counseling finances or education the minutes also suggest that nn has undue influence over the board and org the board minutes indicate they are much more interested and concemed in operating the dmp and the income and expenses related to those operations than they are about educating org clients therefore we find that the governance of org in composition and in their actions is a factor highly in favor of org not operating primarily to further education within the meaning of c funding sources in analyzing funding sources we are trying to determine whether the sources of funding compromise the independence of the organization or compromise its focus on education and the needs of the clients department of the treasury - internal_revenue_service page of form 886-a explanation of items schedule or exhibit no form 886-a year ended dec x 200x dec x 200x name of taxpayer org org org income comes from fairshare payments and funds which org labels as voluntary contributions that are received in exchange for dmp services nn estimated that x of x of org clients did not pay these voluntary contributions org fairshare is received from entities with a financial interest from the organization and for which conditions are placed on the receipt of funding the flip side of having almost all of their funding coming from dmps in fees and fairshare means they receive very little in the form of contributions in this case absolutely nothing org receives no government grants or donations from private_foundations they receive no donations from community groups churches labor unions or any other groups or private citizens furthermore they do not seek any type of donations the credit counseling organizations that were found to be exempt including those in revrul_69_441 and and remember this one is a c and in both the cccs of alabama and cccs of oklahoma as well as the numerous rulings where individual non-credit counseling is provided for free the organizations were all supported by contributions from the public for-profit business enterprises are supported by fees paid_by those who receive services while charitable institutions often do provide services to individuals the cost is generally subsidized by contributors who do not receive anything in return in b s w group inc v commissioner supra the court cited lack of solicitation and sole support from fees as negative factors for exemption see also easter house v united_states supra due to those three reasons we believe org funding sources are clearly indicative of a for- profit operation and not those of an exempt_organization therefore in evaluating their funding sources we believe this is a strong factor showing org primary activity is the selling of dmps in a for-profit business venture it is not consistent with an organization that is providing free counseling as its primary activity c summary of analysis - ssue do org primary activities accomplish an exempt_purpose since substantially_all of org revenue and expenditures and employee workforce hours related directly to their call center and dmp operation this is their primary activity we have established that their counselors ask only enough financial information to pre-qualify callers into the dmp the counselors do not discuss budgeting and finances except to collect this the financial interest is the debt collected for them by org department of the treasury - internal_revenue_service page of form 886-a form 886-a name of taxpayer org explanation of items schedule or exhibit no org year ended dec x 200x dec x 200x information for dmp purposes they do not discuss employment education buying habits significant future changes in finances assets or secured debt in any meaningful manner the counselors do not develop options or strategies tailored to the needs of clients and therefore are unable to discuss the advantages or disadvantages of those options the only option at their disposal to help clients is a dmp furthermore they are not trained to probe for or recognize other potential causes of debt that should be referred to other appropriate social services or programs that may be needed by clients before they are hired org employees are not required to have education or experience in providing financial education while the org employees are trained on customer service and dmps they are not trained in subjects that would allow them to provide financial education they are not trained to identify the causes of an individual's debt or other personal problems that may contribute to the situation additionally counselors are not evaluated on how thoroughly and effectively they develop and present options to match the particular circumstances of any client while they are not compensated based solely on dmps they are in part compensated based on the amounts org earns from paying dmp clients while org does not use mass media or direct mail to advertise its dmps to the general_public org almost exclusive source of clients is through purchased leads also based on org prominence and the importance placed on dmps their internet website is primarily focused on the sale of dmps our review of org governance shows the board_of directors is not an independent community-based board but a small board that is unduly influenced by the ceo in operation the board's primary focus was the dmp and the income and expenses associated with the dmp overall the board was motivated by profit and rarely considered their stated exempt_purpose of providing education to the public org funding sources establish that substantially_all of their income relates to their enrollment of dmp clients they receive no charitable_contributions and have no aspirations of attracting charitable funding therefore we find that it is clear from our audit and review of the available information that every single factor analyzed using the core analysis tool indicates that org operations are not educational this fact pattern shows a clear and decisive difference between org operations and those organizations that have been determined to be exempt in the past therefore org does not meet the operational_test required by sec_1_501_c_3_-1 of the regulations department of the treasury - internal_revenue_service page of form 886-a schedule or explanation of items form 886-a name of taxpayer org org exhibit no year ended dec x 200x dec x 200x d issue - are more than an insubstantial part of org activities are in furtherance of a non-exempt purpose operating in a commercial manner sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc vs united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if we agreed that they were organized and operated for an exempt_purpose the fact that they also have a substantial non-exempt purpose would be sufficient to deny recognition to them specifically the court in better business bureau held that if education is conducted for a non- exempt_purpose the organization will not be recognized as exempt based on all the facts and circumstances of org its operation of debt management plans is so pervasive that its activity of providing dmps demonstrates that they operate in a commercial manner no court or irs ruling has indicated that the sale of debt management plans is a charitable activity since the sale of these services to the general_public has been established to be one of their substantial purposes in fact their primary purpose we cannot conclude that they are operating for charitable purposes sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part in furtherance of the organization's of its activities if the operation of such trade_or_business is exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business any activities involving authentic credit counseling provided to a genuine charitable_class or the provision of credit education to the general_public would be purely incidental to their predominant non-exempt purpose of operating and carrying-on an ordinary for-profit debt management business since we have previously determined their call center and dmp operations are not educational we are unable to say that those operations are in furtherance of an exempt_purpose department of the treasury - internal_revenue_service page of form 886-a explanation of items form 886-a name of taxpayer org org schedule or exhibit no year ended dec x 200x dec x 200x in addition their organization shows none of the public involvement that characterizes organizations serving a public interest their activities are carried out by paid employees rather than volunteers their board is very small and composed of nn his brother-in-law and family associates their board members are unlike the organization described in rev_rul supra in which the organization's board_of directors is comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions as was stated previously the board is mostly concerned with the profits from its dmp operations and all but ignored education as a topic of discussion org is operated in a commercial rather than a charitable manner similar to the organization in easter house which operated an adoption agency we have found that their organization is operated for a substantial commercial purpose rather than for the exempt purposes of providing educational and charitable services to the portion of the public they serve their almost non-existent educational activities are merely provided incident to their operations related to dmps their funding is also similar to that of easter house they are completely funded by fees related to their dmp operations and seek no funds from federal state or local sources nor engaged in fund raising programs and do not solicit contributions also like easter house no court has found their services in and of themselves to constitute an exempt_purpose similar to airlie foundation we believe they would fail the commerciality doctrine in applying the operational_test because of the commercial manner in which they conduct activities we believe they are operated for a non-exempt commercial purpose rather than for a tax-exempt purpose their exclusive use of purchased leads to obtain potential dmp clients their efficient pre-qualification process their emphasis on and evaluation of their employees in obtaining paid clients their board’s emphasis on dmps and profits their concern about ex-employees competing against them or for their competitors as well as other factors allow us to conclude they have a substantial commercial purpose avoidance of croa we believe their situation is also similar to ftc v gill we believe a substantial purpose of the organization obtaining exempt status was to avoid regulation under croa since org charged initial fees which resulted in millions in revenue which would be prohibited under croa they had a substantial motive to avoid the croa regulations department of the treasury - internal_revenue_service page of form 886-a explanation of items form 886-a name of taxpayer org org schedule or exhibit no year ended dec x 200x dec x 200x therefore we believe that a substantial purpose of obtaining its exempt status was to avoid regulation by croa a substantial non-exempt purpose e summary of analysis - issue - are more than an insubstantial part of org activities are in furtherance of a non-exempt purpose in issue above we determined that org primary activity consisted of the non-exempt activity of singing up individuals for dmps and that this was done without a substantial educational component this same argument could be used here to say that more than an insubstantial part of org activities are in furtherance of a non-exempt purpose additionally we conclude that org is operated for substantial non-exempt purposes we believe that their operations are of a commercial profit-motivated dmp program having numerous indicia of for-profit businesses and no indicia of an exempt_organization we also believe they obtained their exempt status to avoid the regulations of croa we believe that each of the above aspects is a substantial non-exempt purpose each of which preclude their organization from being regarded as operated exclusively for one or more exempt purposes within the meaning of sec_1_501_c_3_-1 of the regulations taxpayers position org has yet to provide a reasoned documented response to conclude they were operated in an exempt manner however in addressing just the core analysis tool analysis they stated the overall assessment is correct do however feel that the amount of help and advice that our counselors provide including information on options and the various paths to gain debt relief have been lost in the presentation’ conclusion the early operations of org followed some fairly abusive credit counseling agency's business models this included charging a full months payment as the set-up fee numerous government agencies have alleged that this can be abusive and harmful to the debtors and in many cases was illegal based on various state laws this was done before the audit period in question department of the treasury - internal_revenue_service page of form 886-a form 886-a name of taxpayer org explanation of items schedule or exhibit no org year ended dec x 200x dec x 200x however org changed its operations to meet the various state requirements in doing so they may have actually helped many of the debtors they placed on dmps to get out of debt although this too is undocumented as we have stated before helping a non-charitable class get out of debt is not an exempt activity org statement that we did not properly consider or that we too easily dismissed the advice options and various paths provided to gain debt relief are statements that are not supported by the documentation provided by org org has maintained no documentation of their actual operations that suggests that they have any meaningful factors or characteristics of an exempt educational credit counseling operation based on the examination of their activities in light of the applicable law we find they are not operated for exempt purposes sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes of such section if an organization fails to meet either the organizational and operational_test it is not exempt their organization has failed to meet the operational_test since they function for the intake and servicing of debt management plans this is their primary activity which is non-charitable this activity does not accomplish an exempt_purpose which in this case should be to provide education and financial counseling further their debt management activities are not an integral part of providing education or financial counseling we have also determined they are operated for numerous substantial non-exempt purposes including operating a commercial for profit business and operating to avoid regulation by croa as these are substantial non-exempt purposes their organization is precluded from being regarded as operated exclusively for one or more exempt purposes within the meaning of sec_1_501_c_3_-1 of the regulations therefore for the reasons stated above org exempt status should be revoked from the inception of its existence department of the treasury - internal_revenue_service page of form 886-a
